DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 09/19/2022 have been entered.  Claims 1-2, 4-12, 14-19 and 22-26 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claims 8-12 and 14-19 have been withdrawn from consideration.  Claims 3, 13 and 20-21 have been canceled.
The amendments and remarks filed are sufficient to cure the previous 35 U.S.C.112 (b) rejections set forth in the Non-Final office action mailed on 06/21/2012.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsh et al. (Pub. No. 2017/0340833).
Regarding claim 1, Marsh et al. teaches a delivery device (see Fig. 1) comprising: a housing (10/20/50, Fig. 1 and see [0134]) including a channel (lumen formed by 10/20 see Fig. 13 below) with a curved section (curved section, Fig. 13 below, it is the Examiner’s position that as a result of 10/20 being circular the section below is curved) defining a path (path along which 121 is located and moves and 140 is located and moves within 10/20 see [0137]); a reservoir (30, Fig. 1) configured to contain a drug (see [0137]) and connected to said housing (10/20, see Figs. 1-2, all of the components of the device are either directly or indirectly connected when assembled as illustrated in Fig. 2), said reservoir (30) having an open end (end of 30 where 31 is located, see Fig. 1), wherein the curved section (Fig. 13 below) turns from a longitudinal axis of the reservoir (longitudinal axis, see Fig. 13 below illustrating the curved section turning from the longitudinal axis of the reservoir to an angle) to an angle (angle formed by walls of 20 bowing outward to a circular portion and 10, see Fig. 13) relative to the longitudinal axis (see Fig. 413 below); and an elastic member (140, Fig. 4) positioned in a compressed state along said path (see path along which 121 is located and moves and 140 is located and moves within 10/20) and extending through said curved section (see Fig. 13 below), such that expansion of said elastic member (140) drives a distal end of the elastic member (distal end of 140 at 122, see Fig. 4) into said open end (end of 30 where 31 is located) of said reservoir (30) to deliver the drug (see Fig. 14 and [0122]), wherein an expanded length (expanded length of 140 as seen in Fig. 14) of said elastic member (140) is greater than a length of said path (a length of path, Fig. 4 below and see Fig. 14).  
Note:, thefreedictionary.com defines “channel” as “a course into which something may be directed” and “course” as “a route or path;” hence, it is the Examiner’s position that the lumen formed by 10/20 along 150 is a course/route/path in which 121 and 140 moves.  Further, it is the Examiner’s position that as a result of 140 being within the lumen and the lumen being circular, 140 extends through the curved section. 
Examiner’s Annotated Fig. 13

[AltContent: textbox (curved section)][AltContent: ][AltContent: textbox (longitudinal axis of reservoir)][AltContent: connector][AltContent: textbox (channel)][AltContent: arrow]
    PNG
    media_image1.png
    303
    571
    media_image1.png
    Greyscale

[AltContent: textbox (a length of the path)][AltContent: ]
    PNG
    media_image1.png
    303
    571
    media_image1.png
    Greyscale






Examiner’s Annotated Fig. 1

[AltContent: ]
    PNG
    media_image2.png
    159
    254
    media_image2.png
    Greyscale

[AltContent: textbox (curved section)]
Regarding claim 4, Marsh et al. teaches wherein a combined length of said path and said reservoir (see a combined length, Fig. 13 below) is at least 40% greater than a length of said delivery device (see a length of device, Fig. 13 below).  
Examiner’s Annotated Fig. 13
[AltContent: textbox (a length of the device)][AltContent: textbox (a combined length)][AltContent: ][AltContent: arrow][AltContent: ]
    PNG
    media_image3.png
    281
    616
    media_image3.png
    Greyscale

Regarding claim 6, Marsh et al. teaches wherein said elastic member (140) comprises a coil spring (see Fig. 1 and [0138]).  
Regarding claim 7, Marsh et al. teaches wherein the length of said path (Fig. 4 above) is greater than a maximum outer dimension (a maximum outer dimension, diameter of distal end, see Fig. 1 below) of said housing (10/20, se Figs. 1 and 13 above it is the Examiner’s position that the length of the path is larger than the diameter of the distal end of 20).  
Examiner’s Annotated Fig. 1
[AltContent: connector]
    PNG
    media_image4.png
    64
    81
    media_image4.png
    Greyscale

Regarding claim 22, Marsh et al. teaches wherein the channel (lumen formed by 10/20) includes a straight section (straight section, portion of 15 where 140 is located see Fig. 5 below) adjacent (near) the curved section (see Fig. 13 above).

[AltContent: textbox (curved channel portion)]
[AltContent: textbox (straight section)][AltContent: ]
    PNG
    media_image5.png
    424
    529
    media_image5.png
    Greyscale

	Regarding claim 23, Marsh et al. teaches wherein the elastic member (140) has a straight portion (all of 140 as illustrated in Fig. 4) in the straight section (see Fig. 5 above) in the compressed state (see Fig. 5]).  
Regarding claim 24, Marsh et al. teaches further comprising a gate (121, see explanation below) configured to block expansion of the elastic member (140, see [0137]-[0138]), wherein the gate (121) is configured to move to allow expansion of the elastic member (see [0156]).  
Thefreedictionary.com defines “gate” as “a movable barrier” and “barrier” as “anything that obstructs progress” and 121 obstructs the expansion (i.e. progress) of 140 by holding 120 in a compressed state; hence, 121 is a gate.
 	Regarding claim 25, Marsh et al. teaches further comprising a switch (40, Fig. 1) configured to move the gate (121) to allow expansion of the elastic member (140, see [0137]-[0156]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. (Pub. No. 2017/0340833) in view of Burns et al. (Pub. No. 2014/0066891).
Regarding claim 2, Marsh et al. does not teach wherein a force applied by said elastic member when compressed to a combined length of the path and the reservoir is at least 25% of a force applied by said elastic member when compressed to said length of said path.  
However, Burns et al. teaches a mechanical pharmaceutical delivery device (55, Fig. 6A) having an elastic member (68, Fig. 68) wherein the compression force of the elastic member (68) is related to the distance traveled by the elastic member (68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Marsh et al. by forming the force applied by the elastic member when compressed to a combined length of the path and the reservoir to be at least 25% of a force applied by said elastic member when compressed to said length of said path to ensure that the compression spring has enough force and a sufficient distance to travel to permit the passage of the medicament within the reservoir to flow out of the reservoir (see Burns et al. [0072]).  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Marsh et al. by forming the force applied by the elastic member when compressed to a combined length of the path and the reservoir to be at least 25% of a force applied by said elastic member when compressed to said length of said path since it has been held that discovering optimum values of a result effective variable involves only routine skill in the art; hence, one of ordinary skill in the art would be able to form the force applied by the elastic member when compressed to a combined length of the path and the reservoir to be at least 25% of a force applied by said elastic member when compressed to said length of said path to ensure that the compression spring has enough force and a sufficient distance to travel to permit the passage of the medicament within the reservoir to flow out of the reservoir (see Burns et al. [0072]).  
Regarding claim 5, Marsh et al. does not teach wherein an unstressed length of said elastic member is at least twice a combined length of said reservoir and said path. However, Burns et al. teaches a mechanical pharmaceutical delivery device (55, Fig. 6A) having an elastic member (68, Fig. 68) wherein the compression force of the elastic member (68) is related to the distance traveled by the elastic member (68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Marsh et al. by forming an unstressed length of said elastic member to be at least twice a combined length of said reservoir and said path to ensure that the compression spring has enough force and a sufficient distance to travel to permit the passage of the medicament within the reservoir to flow out of the reservoir (see Burns et al. [0072]).  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Marsh et al. by forming an unstressed length of said elastic member to be at least twice a combined length of said reservoir and said path since it has been held that discovering optimum values of a result effective variable involves only routine skill in the art; hence, one of ordinary skill in the art would be able to form an unstressed length of said elastic member to be at least twice a combined length of said reservoir and said path to ensure that the compression spring has enough force and a sufficient distance to travel to permit the passage of the medicament within the reservoir to flow out of the reservoir (see Burns et al. [0072]).  
  Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. (Pub. No. 2017/0340833) in view of Marlin et al. (Pub. No. 2017/0281877).
Regarding claim 26, Marsh et al. teaches a drug delivery device (see Fig. 1) a housing (10/20/50, Fig. 1 and see [0134]) including a guide (150, Fig. 5) defining a path (path along which 121 and 140 moves, see [0137] and Figs. 14 and 18) with a curved channel (lumen formed by 10/20); a reservoir (30, Fig. 1) configured to contain a drug (see [0137]) and connected to said housing (10/20, see Figs. 1-2, all of the components of the device are either directly or indirectly connected when assembled as illustrated in Fig. 2), said reservoir (30) having an open end (end of 30 where 31 is located, see Fig. 1), wherein the curved channel (lumen formed by 10/20) turns from a longitudinal axis of the reservoir (see Fig. 13 above) to an angle relative to the longitudinal axis (see Figs. 1 and 13 above, it is the Examiner’s position that as a result of the lumen of 10/20 being circular it turns from a longitudinal axis of 140); an elastic member (140, Fig. 4) positioned in a compressed state along said path (path along which 121 and 140 moves, see [0137] and Figs. 4, 14 and 18) and extending through said curved channel (see Fig. 13 above), such that expansion of said elastic member (140) drives a distal end of the elastic member (distal end of 140 at 122, see Fig. 4) into said open end (end of 30 where 31 is located) of said reservoir (30) to deliver the drug (see Fig. 14 and [0122]), wherein an expanded length (expanded length of 140 as seen in Fig. 14) of said elastic member (140) is greater than a length of said path (a length of path, Fig. 4 below and see Fig. 14); but does not teach a skin sensor configured to activate the delivery device. However, Marlin et al. teaches a drug delivery device (50, Fig. 1) having a skin sensor (665, Fig. 6) configured to activate the drug delivery device (see [0010]).
It would have been obvious to none of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Marsh et al. by adding the electronic skin sensor and electrical components in communication with the electronic skin sensor taught by Marlin et al. to the device taught by Marsh et al. for decreasing the likelihood of expelling the contents of a syringe unintentionally or inadvertently (see [0012]).
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 09/19/2022  have been considered but are moot because the new ground of rejection does not rely the combination of references applied in the prior rejection or the same interpretation and application of the reference in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See new rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/            Primary Examiner, Art Unit 3783